Citation Nr: 0914714	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-37 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a waiver of overpayment of benefits in the amount of 
$8,272.00 was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 decision that the Veteran's 
request for a waiver of overpayment was not timely filed.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, has jurisdiction over the Veteran's 
claims file.

According to the Statement of the Case, the Veteran was 
notified in August 2005 that he had an overpayment of 
nonservice-connected pension benefits in the amount of 
$19,349.00 due to retroactive receipt of benefits from the 
Social Security Administration (SSA).  After the Veteran 
filed his request for a waiver in June 2007, additional 
information was received from the SSA regarding the Veteran's 
benefits payments, which then reduced the VA debt to 
$8,272.00.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the appellant's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of his claim.

In December 2007, the appellant submitted his VA Form 9 to 
the RO.  On this form, he noted that he desired a hearing 
before the Board.  As such, this claim must be remanded.


Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the appellant for a Board 
hearing.  After the hearing has been 
held, the case should be returned 
directly to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

